[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 07-12209                   DEC 17, 2007
                           Non-Argument Calendar            THOMAS K. KAHN
                         ________________________               CLERK


                   D. C. Docket No. 06-00333-CR-JHH-HGD

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

NORMAN OLIVER GRANT,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________

                             (December 17, 2007)

Before ANDERSON, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Norman Oliver Grant appeals his convictions, after a jury trial, for

possession with intent to distribute crack cocaine, a violation of 21 U.S.C.

§ 841(a)(1); being a felon in possession of a firearm, a violation of 18 U.S.C.
§ 922(g)(1); and possession of an unregistered firearm, a violation of 26 U.S.C.

§ 5681. On appeal, Grant argues that the district court erred by denying his pre-

trial motion to suppress evidence that was seized from his home pursuant to a

search warrant. He contends that the affidavit of Detective Heath Boackle, on

which the warrant was based, contained intentional misrepresentations of what

transpired during a drug transaction between Grant and a confidential informant

(“CI”), just prior to Grant’s arrest. More specifically, Grant argues that Detective

Boackle testified at the suppression hearing that he did not observe Grant talking to

the CI, that he did not see Grant go into the backdoor of his home and return with

narcotics, and that he had not observed the transaction because it occurred inside

the home, whereas in the search warrant affidavit, Boackle stated that he observed

the transaction occur outside the home and never saw the CI go into the home. As

a result, Grant argues that Boackle’s intentional misrepresentations in the affidavit

render the warrant and the subsequent search of Grant’s home invalid under the

Fourth Amendment. After careful review, we affirm.

      We review the district court’s findings of facts in the denial of a motion to

suppress for clear error, and the application of law to those facts de novo. United

States v. Novaton, 271 F.3d 968, 986 (11th Cir. 2001). Accordingly, “we will not

overturn a district court’s decision that omissions or misrepresentations in a



                                          2
warrant affidavit were not reckless or intentional unless clearly erroneous.” United

States v. Jenkins, 901 F.2d 1075, 1079 (11th Cir. 1990).

      “Probable cause to support a search warrant exists when the totality of the

circumstances allow a conclusion that there is a fair probability of finding

contraband or evidence at a particular location.” United States v. Brundidge, 170

F.3d 1350, 1352 (11th Cir. 1999). To prevail on a motion to suppress evidence

that was seized pursuant to a search warrant, based on allegations of falsity in the

supporting affidavit, the challenging party has the burden of establishing (1) that

the affiant made the alleged misrepresentations or omissions knowingly or

recklessly, and (2) that exclusion of the alleged misrepresentations or inclusion of

the alleged omissions would result in a lack of probable cause. Novaton, 271 F.3d

at 986-87.    However, “we must give great deference to a lower court’s

determination that the totality of the circumstances supported a finding of probable

cause.” United States v. Steiger, 318 F.3d 1039, 1046 (11th Cir. 2003) (quotations

omitted). Therefore, a reviewing court “should not interpret supporting affidavits

in a hypertechnical manner; rather, a realistic commonsense approach should be

employed . . . to promote the high level of deference traditionally given to

magistrates in their probable cause determinations.” United States v. Miller, 24

F.3d 1357, 1361 (11th Cir. 1994) (emphasis added).



                                         3
      Here, Grant has not shown that Boackle’s affidavit contained deliberate or

reckless misrepresentations, or that his testimony at the suppression hearing

contradicted the information in his affidavit in any material way. Grant argues that

the warrant is invalid because Boackle stated in his affidavit that he observed the

transaction occur outside Grant’s home after Grant entered the backdoor and

returned with a bag of cocaine, whereas Boackle testified that he did not observe

the transaction, that he did not see Grant go into the house and return with cocaine,

and that the CI actually went into the residence, where the transaction occurred.

      From our review of the record, Boackle never stated in the affidavit that he

actually observed the transaction occur outside the home. Rather, he said that the

CI went to Grant’s back door and offered to buy some crack cocaine, which Grant

retrieved from inside the home and sold to the CI. The informant then left and

turned the drugs over to Boackle, who was in the alley next to the home.

Meanwhile, at the hearing Boackle testified that he went to Grant’s home with the

CI, that he watched the back door from the alley while the CI went to the house

and purchased narcotics, and that the CI returned with the purchased narcotics and

told Boackle what had transpired.

      Simply put, a “realistic and commonsense” review of the affidavit and

suppression hearing transcript reveals that Boackle provided a consistent account



                                          4
of the material facts. Miller, 24 F.3d at 1361.1 As the affidavit was not invalid, the

district court did not clearly err in finding that the issuing judge “had before her

ample evidence which satisfied the ‘probable cause’ requirement.” Accordingly,

we affirm Grant’s convictions.

       AFFIRMED.




       1
            Moreover, any additional details that Detective Boackle provided at the hearing would
have no effect on the ultimate probable cause determination if they had been included in the
affidavit. See Novaton, 271 F.3d at 986-87. Boackle testified that he gave the CI marked currency
to purchase the drugs, the CI reported seeing drugs that were laying out in plain view on the kitchen
table, the CI knew that Grant had guns and a cooler with additional dugs “somewhere in the house”
from prior occasions when he entered the home, and the CI conversed with Grant on the back porch
“for approximately 10-15 minutes.” Again, this information does not in any way contradict anything
that Boackle stated the affidavit, and these details would have only strengthened the finding of
probable cause had they been included in the affidavit.


                                                 5